DETAILED ACTION
This Office action is in response to an after-final amendment submitted on December 23, 2020.
Claims 1-2, 4-9, 11-16, and 18-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 was filed on or before payment of issue fee. The submission is in compliance with the provisions of 37 CFR 1.97(d). Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brannon McKay on January 5, 2021.

The application has been amended as follows: 
1. (Currently Amended) A method for managing throughput in a slice-based network, comprising: 
supplying agents to programmable switches, the switches executing the agents to calculate data-rate information for multiple slices; 
receiving, at a monitoring module, data-rate information for a first slice from the switches in a slice path, wherein the data-rate information corresponds to multiple flows that utilize the first slice; 
determining an aggregate throughput for the first slice based on the received data-rate information, including preventing duplicate data-rate information for a flow from being used in determining the aggregate throughput, wherein for each switch in the slice path:
when the switch is an ingress point for the flow, including the data-rate information from the switch in determining the aggregate throughput; and 
when the switch is not an ingress point for the flow, preventing the data-rate information from being used in determining the aggregate throughput; and 
based on comparing the aggregate throughput to a threshold, implementing an alternate slice path for the first slice.

8. (Currently Amended) A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for managing throughput in a slice-based network, the stages comprising: 
supplying agents to programmable switches, the switches executing the agents to calculate data-rate information for multiple slices; 

determining an aggregate throughput for the first slice based on the received data-rate information, including preventing duplicate data-rate information for a flow from being used in determining the aggregate throughput, wherein for each switch in the slice path: 
when the switch is an ingress point for the flow, including the data-rate information from the switch in determining the aggregate throughput; and 
when the switch is not an ingress point for the flow, preventing the data-rate information from being used in determining the aggregate throughput; and 
based on comparing the aggregate throughput to a threshold, implementing an alternate slice path for the first slice.

15. (Currently Amended) A system for managing throughput in a slice-based network, comprising: 
a non-transitory, computer-readable medium containing instructions for a monitoring module; and 
a processor that executes the monitoring module to perform stages comprising: 
supplying agents to programmable switches, the switches executing the agents to calculate data-rate information for multiple slices; 
receiving, at a monitoring module, data-rate information for a first slice from the switches in a slice path, wherein the data-rate information corresponds to multiple flows that utilize the first slice; 
wherein for each switch in the slice path: 
when the switch is an ingress point for the flow, including the data-rate information from the switch in determining the aggregate throughput; and 
when the switch is not an ingress point for the flow, preventing the data- rate information from being used in determining the aggregate throughput; and 
based on comparing the aggregate throughput to a threshold, implementing an alternate slice path for the first slice.

Response to Arguments
Applicant’s arguments, see pg. 9, filed December 23, 2020, with respect to prior art rejection of claims 1-2, 5-9, 12-16, and 19-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-2, 5-9, 12-16, and 19-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:

supplying agents to programmable switches, the switches executing the agents to calculate data-rate information for multiple slices; 
receiving, at a monitoring module, data-rate information for a first slice from the switches in a slice path, wherein the data-rate information corresponds to multiple flows that utilize the first slice; 
determining an aggregate throughput for the first slice based on the received data-rate information, including preventing duplicate data-rate information for a flow from being used in determining the aggregate throughput, wherein for each switch in the slice path:
when the switch is an ingress point for the flow, including the data-rate information from the switch in determining the aggregate throughput; and 
when the switch is not an ingress point for the flow, preventing the data-rate information from being used in determining the aggregate throughput; and 
based on comparing the aggregate throughput to a threshold, implementing an alternate slice path for the first slice.
Ravichandran et al. (US 2020/0186411 A1) discloses (a) determining performance issues related to a set of network slices, the performance issues including performance for a slice within a set of network slices (see step 401 in FIG. 4 and ¶ 104), (b) determining an aggregation of performance trends (see step 504 in FIG. 5A and ¶ 174), and (c) determining an alternative path in response to detecting a fault by comparing reported data such as aggregation of performance trends (see steps 505 in FIG. 5A, step 514 in FIG. 5B and ¶¶ 175-76). 

However, the prior arts of record do not disclose, alone or in combination, determining an aggregate throughput for the first slice based on the received data-rate information, including preventing duplicate data-rate information for a flow from being used in determining the aggregate throughput, wherein for each switch in the slice path: when the switch is an ingress point for the flow, including the data-rate information from the switch in determining the aggregate throughput; and when the switch is not an ingress point for the flow, preventing the data-rate information from being used in determining the aggregate throughput; and based on comparing the aggregate throughput to a threshold, implementing an alternate slice path for the first slice.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2 and 4-7 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 8-9, 11-16, and 18-20, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474